DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,297,104 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 11: The nearest prior art is Rucker and Anderson. Rucker provides storing a dynamic reel strip having a plurality of reel strip positions including a plurality of fixed symbol positions and at least one dynamically determined symbol position configured to display a dynamically selected symbol, determining during play the dynamically selected symbol to be displayed on the at least one dynamically determined symbol position, and displaying a dynamically selected symbol on the at least one dynamically determined symbol position. Anderson provides selecting a first fixed symbol position from a plurality of fixed symbol positions on a dynamic reel strip.
The instant claims recite that the first fixed symbol position is selected randomly and that the dynamically selected symbol is a symbol occurring on the dynamic reel strip in the selected first fixed symbol position. There are no prior art references, alone or in combination, which teach such a feature in explicit combination with the other limitations of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715